— Appeal by defendant from a judgment of the County Court, Orange County, rendered July 26, 1976, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing an indeterminate term of imprisonment with a maximum of 20 years. Judgment modified, as a matter of discretion in the interest of justice, by reducing the maximum term of imprisonment to 15 years. As so modified, judgment affirmed. The sentence was excessive to the extent indicated herein. We have considered defendant’s remaining contention and find it to be without merit. Mollen, P. J., Titone, Rabin, Gulotta and Gibbons, JJ., concur.